Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 2-10,13 in the reply filed on 8/1/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
	Claim(s) 2-5,13 is/are objected to because of the following informalities:  
claim 2, “110” should be removed;
for all the claims, units should be provided for each dimension in mm, and angle in degrees.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by He (WO 2019079996, of record). 

    PNG
    media_image1.png
    547
    739
    media_image1.png
    Greyscale

Regarding claim 1, He teaches (Fig. 1, Table 1) An optical lens, comprising:
a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially arranged from a light exit side to a light incident side (left to right), wherein an image generator (20) is disposed at the light incident side, the optical lens is configured to receive an image light beam provided by the image generator, wherein a stop (S0) is formed at the light exit side, and wherein the image light beam has a minimum light beam cross-sectional area at the stop.

Regarding claim 5, He further teaches The optical lens of claim 1, wherein the optical lens is complied with FOV>50, wherein FOV is a field angle of the optical lens (54).

Claim(s) 1,6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by MIYAZAWA (JP 2016051061, as evidenced by the translation). 

    PNG
    media_image2.png
    607
    419
    media_image2.png
    Greyscale

Regarding claim 1, MIYAZAWA teaches (Fig. 11, Table 1, [71], Example 6) An optical lens, comprising:
a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially arranged from a light exit side to a light incident side (right to left), wherein an image generator (I) is disposed at the light incident side, the optical lens is configured to receive an image light beam provided by the image generator, wherein a stop (EP) is formed at the light exit side, and wherein the image light beam has a minimum light beam cross-sectional area at the stop.

Regarding claim 6, MIYAZAWA further teaches ([71]) The optical lens of claim 1, wherein refractive powers of the first lens, the second lens, the third lens, the fourth lens, and the fifth lens are sequentially positive, negative, negative, positive, and positive.

Claim(s) 1,3 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Cao (CN 105278109, as evidenced by the translation). 

    PNG
    media_image3.png
    574
    711
    media_image3.png
    Greyscale

Regarding claim 1, Cao teaches (e.g., Fig. 19, Table 8, [94-]) An optical lens, comprising:
a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially arranged from a light exit side to a light incident side (left to right), wherein an image generator (I) is disposed at the light incident side, the optical lens is configured to receive an image light beam provided by the image generator, wherein a stop (E) is formed at the light exit side, and wherein the image light beam has a minimum light beam cross-sectional area at the stop.

Regarding claim 3, Cao further teaches The optical lens of claim 1, wherein the optical lens is complied with A+C<20 (12.25), wherein A is a distance between the stop and the optical lens along an optical axis, and C is a distance between the optical lens and the image generator along the optical axis.

Claim(s) 1,10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Cheng (CN 101609208, as evidenced by the translation). 

    PNG
    media_image4.png
    292
    387
    media_image4.png
    Greyscale

Regarding claim 1, Chen teaches (e.g., Fig. 1, [44-], Table 1) An optical lens, comprising:
a first lens, a second lens, a third lens, a fourth lens, and a fifth lens sequentially arranged from a light exit side to a light incident side (left to right), wherein an image generator (20) is disposed at the light incident side, the optical lens is configured to receive an image light beam provided by the image generator, wherein a stop (E) is formed at the light exit side, and wherein the image light beam has a minimum light beam cross-sectional area at the stop.

Regarding claim 10, Cheng further teaches The optical lens of claim 1, wherein the third lens and the fourth lens are formed into a cemented lens (L3+L4).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 2,4,11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over He.
   
Regarding claim 2, He teaches all the limitations as stated in claim 1, but does not teach B×D<130, wherein B is a total length of the optical lens, and D is a clear aperture of a largest lens in the optical lens.
Absent any showing of criticality and/or unpredictability, having B×D<130 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a compact product (by scaling down the optical lens).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of He by having B×D<130 for the purposes of having a compact product.
 
Regarding claims 4 and 13, mutatis mutandis, the modified He teaches all the limitations as stated in claims 1-2,5 rejections above.

Regarding claim 11, He teaches all the limitations as stated in claim 1, but does not teach a first prism disposed between the optical lens and the stop, wherein the image light beam leaves the optical lens, passes through the first prism, and is converged at the stop, wherein the image light beam is diverged after passing through the stop.
Absent any showing of criticality and/or unpredictability, having a first prism disposed between the optical lens and the stop, wherein the image light beam leaves the optical lens, passes through the first prism, and is converged at the stop, wherein the image light beam is diverged after passing through the stop would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of providing a folding optical path for desired packaging effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of He by having a first prism disposed between the optical lens and the stop, wherein the image light beam leaves the optical lens, passes through the first prism, and is converged at the stop, wherein the image light beam is diverged after passing through the stop for the purposes of providing a folding optical path for desired packaging effects.
 
Allowable Subject Matter
Claim(s) 7-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 7-9, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical lens including the additional limitations in each claim, along with the other claimed limitations of each claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234